

117 HR 3362 IH: Opportunity To Address College Hunger Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3362IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Ms. Bonamici (for herself, Mr. Takano, Mr. Vargas, Ms. Castor of Florida, Ms. Leger Fernandez, Mr. Trone, Ms. Jacobs of California, Mr. Nadler, Ms. Williams of Georgia, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to provide notice to students receiving work-study assistance about potential eligibility for participation in the supplemental nutrition assistance program, and for other purposes.1.Short titleThis Act may be cited as the Opportunity To Address College Hunger Act.2.Notification regarding SNAP for students receiving Federal work-study assistanceSection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended by adding at the end the following:(f)Notification regarding SNAP(1)In generalAn institution receiving a grant under this part shall send a notification (by email or other electronic means) to each eligible student informing the student of their potential eligibility for participation in SNAP and the process for obtaining more information, confirming eligibility, and accessing benefits under that program. The notification shall be developed by the Secretary of Education in consultation with the Secretary of Agriculture, and shall include details on eligibility requirements for participation in SNAP that a student must satisfy. The notification shall be, to the extent practicable, specific to the student’s State of residence and shall provide contact information for the local office where an application for SNAP may be made.(2)Evidence of participation in federally financed work-study programThe notification under paragraph (1) shall include an official document confirming that the recipient is an eligible student sufficient for purposes of demonstrating that the exclusion from ineligibility for participation in SNAP under section 6(e)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)(4)) applies to the student.(3)GuidanceThe Secretary of Education, in consultation with the Secretary of Agriculture, shall provide guidance to States and institutions of higher education on how to identify and communicate with students who are likely to be eligible for SNAP, including those eligible for a State or federally financed work-study program.(4)DefinitionsFor purposes of this subsection:(A)The term eligible student means a student receiving work-study assistance under this part.(B)The term SNAP means the supplemental nutrition assistance program (as defined in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)))..